

116 S3650 IS: Coverage for Urban Indian Health Providers Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3650IN THE SENATE OF THE UNITED STATESMay 7, 2020Ms. Smith (for herself, Mr. Lankford, Mr. Udall, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Health Care Improvement Act to deem employees of urban Indian organizations as part of the Public Health Service for certain purposes, and for other purposes.1.Short titleThis Act may be cited as the Coverage for Urban Indian Health Providers Act.2.Deeming urban Indian organizations and employees to be a part of the Public Health Service for the purposes of certain claims for personal injuryTitle V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) is amended by adding at the end the following:519.Deeming urban Indian organizations and employees to be a part of the Public Health Service for the purposes of certain claims for personal injurySection 102(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5321(d)) shall apply to—(1)an urban Indian organization to the same extent and in the same manner as that section applies to an Indian tribe, a tribal organization, and an Indian contractor; and(2)the employees of an urban Indian organization to the same extent and in the same manner as that section applies to employees of an Indian tribe, a tribal organization, and an Indian contractor..